                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES TALBERT                                    CIVIL ACTION

                       v.                           NO. 18-5112

 CORRECTIONAL DENTAL
 ASSOCIATES, et al.


                                       MEMORANDUM
KEARNEY,J.                                                                     September 16, 2019

        Citizens incarcerated in state prison awaiting their criminal trial are entitled to medical

care. The contracted medical professionals providing this care must do so consistent with the

Eighth Amendment's prohibition on deliberate indifference to the prisoner's medical needs. A

constitutional claim under the Eighth Amendment requires more than negligence. Disagreements

over medical decisions and prescription protocols do not generally rise to the level of a

constitutional claim. We today address a serial prose litigant's latest challenge to medical care

during one of his recent pre-trial detentions in a state prison. He challenges medical professionals'

failure to provide him with Flexeril for back spasms, Imodium for bowel issues, and a special diet

and advice to address his high cholesterol and high triglycerides. He fails to plead these medical

decisions constitute deliberate indifference under the Eighth Amendment. As he is again pro se,

we dismiss his complaint without prejudice to timely amending his complaint to allege facts of

deliberate indifference against the medical professionals, including the as yet-unserved medical

professionals named in his complaint if he can do so in good faith.
 I.     Pro se alleged facts. 1

        While detained in a Philadelphia prison awaiting his criminal trial in state court, Charles

Talbert suffered from: "(A) oral infection, cavities, and required anesthetic oral surgery; (B)

irritable bowel syndrome, chronic lower-back muscle spasms, high cholesterol and/or

triglycerides; and (C) anxiety, depression, post-traumatic stress, and insomnia."2 The City of

Philadelphia contracts with Corizon Health, Inc. to provide medical care to inmates in Philadelphia

prisons. 3   Mr. Talbert challenges the medical care provided during his nearly seven-month

detention from September 2018 to April 2019 by three groups of contracted medical care

providers: (1) dental care provided by Correctional Dental Associates and its staff; (2) medical

care provided by Corizon Health, Inc. and its staff; and, (3) mental health care provided by Mental

Health Management and its staff. 4

                     Allegations against Physician's Assistant Shellenberger.

        On March 1, 2019, physician's assistant Deborah Shellenberger "discontinued [Mr.

Talbert's] Flexeril," a muscle relaxant, "and Imodium." 5 Ms. Shellenberger "informed [Mr.

Talbert] of him having high cholesterol and high triglycerides" but did not provide Mr. Talbert

with: "(A) information how to reduce these high levels[;] (B) medication to reduce these high

levels[;] (C) a special diet to reduce these high levels."6 Ms. Shellenberger's actions and conduct

caused him: "(A) [f]oreseeable, untreated, excruciating pain and muscle spasms; (B) [f]oreseeable,

untreated, accidents while sleep, causing feces to unknowingly, and uncontrollably, run down [his]

legs while sleeping, and causing severe rashes and bums therefrom." 7 Ms. Shellenberger's

conduct caused him "untreated high blood pressure, cholesterol, and/or triglycerides, putting [him]

at a foreseeable risk of a stroke, heart attack, diabetes, and/or, death." 8




                                                   2
                                Allegations against Nurse Horne.

        From March 3, 2019 to March 21, 2019, licensed practical nurse Antiletta Home "deprived

[Mr. Talbert] of his Immodium [sic] ... a Corizon physician" prescribed. 9

                                  Allegations against Dr. Kalu.

        Corizon's Regional Medical Director Dr. Eke Kalu "failed to provide [Mr. Talbert] with

adequate medical staff, and/or, a referral to be seen by adequate medical staff, for his serious

medical conditions." 10 Dr. Kalu "was fully aware" of his "serious medical conditions, through the

sick call request system, progress notes, as well as other medical records" and Dr. Kalu "turned a

blind eye and condoned" Ms. Shellenberger's and Ms. Home's actions.11

II.    Analysis.

       Dr. Kalu, Ms. Shellenberger, and Ms. Home move to dismiss Mr. Talbert's amended

complaint. 12 We grant their motion in an accompanying Order. As Mr. Talbert has not had the

opportunity to amend consistent with a possible claim of deliberate indifference, we grant him

leave to timely amend to plead deliberate indifference if he can do so in good faith.

       A.      Mr. Talbert fails to plead Dr. Kalu, Physician's Assistant Shellenberger, and
               Nurse Horne's deliberate indifference to a serious medical need.

       Dr. Kalu, Physician's Assistant Shellenberger, and Nurse Home move to dismiss Mr.

Talbert's deliberate indifference claims against them. We liberally construe Mr. Talbert's prose

claims against Dr. Kalu, Ms. Shellenberger, and Ms. Home as alleging their deliberate indifference

to a serious medical need.

       Our Court of Appeals requires an inmate plead "(1) ... the defendants were deliberately

indifferent to their medical needs and (2) ... those needs were serious." 13 Inmates have a

constitutional right to adequate medical care. 14 "In order to state a Fourteenth Amendment claim

of inadequate medical attention upon which relief may be granted, a plaintiff must allege ... a


                                                3
defendant acted with deliberate indifference to his serious medical needs." 15 A prison official is

deliberately indifferent if he or she "knows of and disregards an excessive risk to inmate health or

safety; the official must both be aware of facts from which the inference could be drawn . . . a

substantial risk of serious harm exists, and he must also draw the inference." 16 But allegations of

"[n]egligence and malpractice do not constitute" deliberate indifference to medical needs. 17

        "A medical need is serious ... if it is one ... has been diagnosed by a physician as requiring

treatment or one ... so obvious ... a lay person would easily recognize the necessity for a doctor's

attention." 18 A medical need may also be serious "if 'unnecessary and wanton infliction of pain[]'

results as a consequence of denial or delay in the provision of adequate medical care." 19 Examples

of deliberate indifference include "where the prison official (1) knows of a prisoner's need for

medical treatment but intentionally refuses to provide it; (2) delays necessary medical treatment

based on a non-medical reason;[] (3) prevents a prisoner from receiving needed or recommended

medical treatment[;]" and (4) "persists in a particular course of treatment 'in the face of resultant

pain and risk of permanent injury.'"20

                        1.    We dismiss Mr. Talbert's deliberate indifference claim against
                              Dr. Kalu.

        Mr. Talbert alleges Dr. Kalu, Corizon's regional medical director, "failed to provide [him]

with adequate medical staff, and/or, a referral to be seen by adequate medical staff .... " 21 Because

Mr. Talbert is a pretrial detainee, we construe Mr. Talbert's complaint as alleging deliberate

indifference to a serious medical need in violation of the Due Process Clause of the Fourteenth

Amendment. 22 Dr. Kalua argues Mr. Talbert fails to plead a serious medical need and fails to

plead Dr. Kalu possessed the requisite level of intent to be held liable for deliberate indifference. 23

        We are guided by multiple cases in which our Court of Appeals examined district court

dismissals of inmates' deliberate indifference claims.        In McGinnis v. Hammer, the inmate


                                                   4
complained of severe knee pain. 24 A physician's assistant promptly saw the inmate and prescribed

Ibuprofen but did not physically examine the knee. 25 The inmate filed a grievance. The inmate

later told the same physician's assistant the Ibuprofen was not working. The physician's assistant

"canceled the [prescription] without prescribing any other pain medication. " 26 The inmate alleged

the physician's assistant canceled the prescription in retaliation for filing a grievance and rendered

inadequate medical care in failing to conduct a physical examination of his knee. 27 The district

court found the inmate's disagreements about the course of action did not state a plausible claim

for deliberate indifference. The court explained "[e]ven if [the physician assistant] could be

considered negligent in assessing ligament strain instead of tendonitis, in failing to conduct a

physical examination of Plaintiffs knee, in declining to order diagnostic tests, or in failing to

initially provide ameliorative measures such as a knee brace, an ace wrap, or crutches, such

malfeasance would be insufficient to state an Eighth Amendment violation. " 28 Our Court of

Appeals affirmed the district court's judgment. 29

       In Edwards v. Northampton County, a pretrial detainee contracted an infection in his leg,

allegedly resulting from an unclean cell. 30 The district court granted summary judgment for the

prison officials and our Court of Appeals affirmed. 31 Addressing the pretrial detainee's deliberate

indifference claim, our Court of Appeals found relevant the fact the inmate received "some medical

treatment" and "the undisputed medical record shows ... the medical defendants tailored Edwards'

treatment to the symptoms he was displaying at the time, pursuant to their professional

judgment."32 Our Court of Appeals emphasized the pretrial detainee's mere disagreement over

the adequacy of treatment does not rise to a deliberate indifference claim, as the inmate "offered

no evidence from which a reasonable juror could conclude ... the defendants intentionally refused

to provide needed treatment, delayed necessary treatment for a non-medical reason, prevented



                                                 5
Edwards from receiving needed or recommended treatment, or persisted in a particular course of

treatment 'in the face of resultant pain and risk of permanent injury. ,,,33

        Similarly, in Bryant v. Kaskie, our Court of Appeals affirmed the district court's dismissal

of an inmate's deliberate indifference claim. 34 The inmate claimed the defendant nurse practitioner

prescribed medication but failed to inform him about its known side effect, which caused him to

develop gynecomastia. 35 Our Court of Appeals found the nurse practitioner's "alleged failure to

inform [the inmate] of the potential side effects of Risperidone is insufficient to demonstrate

deliberate indifference," because "[e]ven if this allegation could rise to the level of negligence,

simple negligence cannot support an Eighth Amendment claim."36

        Mr. Talbert alleges Dr. Kalu failed to provide him with "adequate medical staff." 37 But

Mr. Talbert acknowledges treatment and medical care from several health care providers: (1) Dr.

Sagreiya, 38 (2) Nurse Practitioner George, 39 (3) Physician's Assistant Shellenberger, 40 (4) Dr. M.

Hague, 41 and (5) Nurse Home. 42 Guided by McGinnis and Edwards, we find Mr. Talbert fails to

sufficiently allege deliberate indifference, as Mr. Talbert received treatment from two medical

doctors, a physician's assistant, a nurse practitioner, and a licensed practical nurse. Dr. Kalu did

not withhold adequate medical staff from Mr. Talbert. While Mr. Talbert may not agree with the

treatment his medical team provided or the number of staff assigned to his treatment plan, his

disagreement about his doctor's chosen course of treatment (or even his doctor's negligence) does

not plead the deliberate indifference necessary to proceed into discovery.

       Mr. Talbert also alleges Dr. Kalu "was fully aware of [his] serious medical conditions" but

"turned a blind eye" to the conduct of Dr. Sagreiya, Dr. Hague, Physician's Assistant

Shellenberger, Nurse Home, and Mr. George. 43 Because Mr. Talbert does not plead sufficient




                                                  6
facts indicating Dr. Kalu acted with deliberate indifference to a serious medical need, we dismiss

this claim. 44

                        2.    We dismiss Mr. Talbert's deliberate indifference claim against
                              Physician's Assistant Shellenberger.

        Mr. Talbert alleges Physician's Assistant Shellenberger "violated [his] Fourteenth

Amendment right to timely and adequate medical care and treatment." 45 We liberally construe his

pro se claim against her as alleging deliberate indifference to a serious medical need in violation

of the Due Process Clause of the Fourteenth Amendment. Ms. Shellenberger moves to dismiss

arguing Mr. Talbert fails to plead a serious medical need and fails to plead she possessed the

requisite level of intent to be held liable for deliberate indifference. 46

        Mr. Talbert alleges on March 1, 2019, Ms. Shellenberger "discontinued [his] Flexeril, and

Immodium [sic], without medical justification."47 Mr. Talbert also alleges Ms. Shellenberger

informed him he has high cholesterol and high triglycerides but "deprived [him]: (A) information

how to reduce those high levels[;] (B) medication to reduce those high levels[;] (C) a special diet

to reduce these high levels."48 Both allegations fail to rise to the level of deliberate indifference.

Mr. Talbert does not allege facts indicating Ms. Shellenberger intentionally or recklessly

discontinued his prescriptions to inflict pain or suffering. He received frequent medical attention. 49

Like in Edwards and McGinnis, this is not deliberate indifference.

        While Mr. Talbert may disagree about Physician Assistant Shellenberger's decision to

discontinue his Flexeril and Imodium prescriptions, and her course of treatment regarding his high

cholesterol and triglycerides, he does not allege facts of Physician Assistant Shellenberger

intentionally or recklessly discontinuing his prescriptions or failing to treat his medical

conditions. 50




                                                   7
                        3.     We dismiss Mr. Talbert's deliberate indifference claim against
                               Nurse Horne.

        Mr. Talbert alleges Nurse Home "violated [his] Fourteenth Amendment right to timely and

adequate medical care and treatment." 51 We liberally construe his prose claim against Ms. Home

as alleging deliberate indifference to a serious medical need in violation of the Due Process Clause

of the Fourteenth Amendment. Ms. Home moves to dismiss arguing Mr. Talbert fails to plead a

serious medical need and fails to plead Ms. Horne possessed the requisite level of intent to be held

liable for deliberate indifference. 52

        Mr. Talbert alleges Ms. Horne "deprived [him] of his Immodium [sic] . . . a Corizon

physician had ordered him, intentionally, and maliciously." 53 His allegation fails to rise to the

level of deliberate indifference.        Mr. Talbert does not allege facts indicating Ms. Home

intentionally or recklessly failed to deliver his Imodium to inflict pain or suffering. Mr. Talbert

received frequent medical attention from numerous care providers. 54         This is not deliberate

indifference.

       B.       Mr. Talbert's present allegations are distinguishable from his allegations in
                Talbert v. Correctional Dental Associates. 55

       We are aware of our Court of Appeals' decision in Talbert v. Correctional Dental

Associates, 56 and find Mr. Talbert's present allegations distinguishable. Mr. Talbert's earlier case

counsels in favor of dismissing this pleading.

       In Correctional Dental Associates, Mr. Talbert alleged medical staffs deliberate

indifference when refusing Mr. Talbert's request to go off site for a tooth extraction. 57 Our Court

of Appeals emphasized Mr. Talbert's alleged "crippling fear of needles in his mouth" could

constitute a serious medical need, and "when a medical professional fails 'to consider an individual

inmate's condition in making treatment decisions ... [... is] precisely the kind of conduct ...

constitutes a substantial departure from accepted professional judgment, practice, or standards

                                                  8
    [such] as to demonstrate ... the person responsible actually did not base the decision on such a

judgment. "' 58 For example, a nurse told Mr. Talbert his fear of needles is "not a medical

condition." 59 Our Court of Appeals noted "if Talbert's fear was an objective medical need, or an

actual phobia, it should have been factored into the treatment plan." 60

           Those specifically articulated concerns are not plead in Mr. Talbert's present complaint

regarding prison medical care. Mr. Talbert neither alleges Dr. Kalu, Ms. Shellenberger, and Ms.

Horne failed to consider an individual condition when developing his treatment plan, nor his

treatment plan failed to employ "professionaljudgment."61

III.       Conclusion.

          We dismiss Mr. Talbert's deliberate indifference to a serious medical need claim against

Dr. Kalu, Ms. Shellenberger, and Ms. Home because he did not allege sufficient facts these

medical professionals intentionally denied him treatment.


1
  "Despite Iqbal's heightened pleading requirements, the district court must be more flexible in its
interpretation of prose pleadings." Boyer v. Mohring, 994 F. Supp. 2d 649,654 (E.D. Pa. 2014);
see Higgs v. Attorney General of the United States, 655 F. 3d 333,339 (3d Cir. 2011), as amended
(Sept. 19, 2011) ("[W]hen presented with a prose litigant, we 'have a special obligation to construe
his complaint liberally."' (quoting United States v. Miller, 197 F.3d 644,648 (3d Cir. 1999))).
2
    ECF Doc. No. 31at115.
3
    Id. at 14.
4
  Mr. Talbert alleges being "under the care of Defendants, CDA [Correctional Dental Associates],
Corizon and MHM [Mental Health Management] from approximately September 29, 2018,
through April 15, 2019, with only an interval of approximately thirty (30) days." Id at 1 12.

We dismissed Mr. Talbert's claims against Corizon, Dr. Sagreiya, and Mr. George with prejudice.
See ECF Doc. No. 48. We now address new claims Mr. Talbert pleads against Eke Kalu, MD;
Deborah Shellenberger, PA; and Antiletta Horne, LPN. See ECF Doc. No. 31 at 11 39-46. Mr.
Talbert has yet to serve the remaining named medical professionals, with leave granted him in our
September 11, 2019, Order to identify their correct addresses for the U.S. Marshal Service. ECF
Doc. No. 64.



                                                  9
 5
     ECF Doc. No. 31 at ,r 39.

6
     Id. at ,r 40.
7
     Id. at ,r 42.
8
     Id. at ,r 43.
9
     Id. at ,r 41.
10
      Id. at ,r 45.
11
     Id. at ,r 46.
12
   ECF Doc. No. 59. When considering a motion to dismiss "[w]e accept as true all allegations in
the plaintiffs complaint as well as reasonable inferences ... can be drawn from them, and we
construe them in a light most favorable to the non-movant." Tatis v. Allied Interstate, LLC, 882
F.3d 422,426 (3d Cir. 2018) (quoting Sheridan v. NGK Metals Corp., 609 F.3d 239,262 n.27 (3d
Cir. 2010)). To survive dismissal, "a complaint must contain sufficient factual matter, accepted as
true, to 'state a claim to relief ... is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial
plausibility when the plaintiff pleads factual content ... allows the court to draw the reasonable
inference ... the defendant is liable for the misconduct alleged." Id. (citing Twombly, 550 U.S. at
556). Our Court of Appeals requires us to apply a three-step analysis under a 12(b)(6) motion: (1)
"it must 'tak[e] note of the elements [the] plaintiff must plead to state a claim;"' (2) "it should
identify allegations ... , 'because they are no more than conclusions, are not entitled to the
assumption of truth;'" and, (3) "[W]hen there are well-pleaded factual allegations, [the] court
should assume their veracity and then determine whether they plausibly give rise to an entitlement
for relief." Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556
U.S. at 675, 679).
13
     Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).

14
  City of Revere v. Massachusetts General Hospital, 463 U.S. 239,244 (1983) (holding the Due
Process rights of a pretrial detainee are "at least as great as the Eighth Amendment protections
available to a convicted prisoner"); Estelle v. Gamble, 429 U.S. 97, 106 (1976) (finding "[a]cts or
omissions sufficiently harmful to evidence deliberate indifference to serious medical needs"
violate the Eighth Amendment right to be free from cruel and unusual punishment).

15
     Lenhart v. Pennsylvania, 528 F. App'x 111, 115 (3d Cir. 2013).
16
     Farmer v. Brennan, 511 U.S. 825,837 (1994).
17
   Edwards v. Northampton County, 663 F. App'x 132, 137 (3d Cir. 2016); see Spruill v. Gillis,
372 F.3d 218, 235 (3d Cir. 2004) ("Allegations of medical malpractice are not sufficient to
establish a Constitutional violation.").
                                                 10
 18
   Monmouth County Correctional Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir.
 1987) (citations and internal quotation marks omitted).
 19
      Id. (internal citation omitted) (quoting Estelle v. Gamble, 429 U.S. 97, 103 (1976)).
20
  Rouse, 182 F.3d at 197 (quoting White v. Napoleon, 897 F.2d 103, 109-11 (3d Cir. 1990)). We
are mindful courts originally applied this standard to alleged Eighth Amendment violations, but
our Court of Appeals instructs this standard also governs a pretrial detainee's claims for inadequate
medical treatment in violation of the Fourteenth Amendment. See Edwards, 663 F. App'x at 135.
21
      ECF Doc. No. 31 at 145.
22
      See Edwards, 663 F. App'x at 135.
23
      ECF Doc. No. 59 at 9-11.
24
  McGinnis v. Hammer, No. 15-398, 2017 WL 4286420, at *1 (W.D. Pa. July 28, 2017), report
and recommendation adopted, No. 15-398, 2017 WL 4236063 (W.D. Pa. Sept. 25,
2017), aff'd, 751 F. App'x 287 (3d Cir. 2018).

25    Id.

26
      Id. at *3.

21    Id.

28
      Id. at *9.
29
      McGinnis v. Hammer, 751 F. App'x 287 (3d Cir. 2018).
30
  Edwards v. Northampton County, No. 12-5323, 2016 WL 7654661, at *1 (E.D. Pa. Apr. 29,
2016), aff'd, 663 F. App'x 132 (3d Cir. 2016).
31
      Edwards v. Northampton County, 663 F. App'x 132, 137 (3d Cir. 2016).

32    Id.

33
     Id. (quoting Rouse, 182 F.3d at 197).
34
     Bryant v. Kaskie, 744 F. App'x 39, 42 (3d Cir. 2018).
35
     Id. at 41.
36
     Id. at 42.
37
     ECF Doc. No. 31 at 1 45.

                                                   11
 38
      Id at ,r,r 30-35, 37, 42, 44.
39
      Id at ,r,r 28-29, 32, 42, 44.
40
      Id at ,r,r 39-40, 42-44.
41
      Id at ,r 38.
42
      Id at ,r,r 41-42, 44.
43
      Id at ,r 46.
44
   To the extent Mr. Talbert's allegations may be construed as a respondeat superior claim-Dr.
Kalu serves as Corizon's regional medical director and Mr. Talbert does not allege Dr. Kalu was
present in the prison or treated him-he cannot rely solely on respondeat superior as a theory of
liability in a 42 U.S.C. § 1983 claim. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.
1988); see also Knox v. Secretary Department of Corrections, 669 F. App'x 611, 612 (3d Cir.
2016) (Per Curiam) (Plaintiff "must show ... the defendants were personally involved in his
medical treatment by alleging personal direction, actual knowledge, or acquiescence."). Mr.
Talbert does not allege Dr. Kalu personally directed his medical treatment or had actual knowledge
of his medical treatment. See ECF Doc. No. 31 at ,r ,r 45-46; see also Chavarriaga v. New Jersey
Department of Corrections, 806 F.3d 210, 222 (3d Cir. 2015) ("Although a court can infer ... a
defendant had contemporaneous knowledge of wrongful conduct from the circumstances
surrounding a case, the knowledge must be actual, not constructive."). Mr. Talbert alleges Dr.
Kalu "condoned the aforementioned acts and inactions" of certain medical staff. See ECF Doc.
No. 31 at ,r 46. But "a plaintiff 'must portray specific conduct by state officials which violates
some constitutional right."' Chavarriaga, 806 F.3d at 222 (quoting Gittlemacker v. Prasse, 428
F.2d 1, 3 (3d Cir. 1970)). Mr. Talbert does not allege specific conduct by Dr. Kalu besides
condoning the acts of medical staff. Because Mr. Talbert fails to plead Dr. Kalu personally
directed his treatment, had actual knowledge of his treatment, or acquiesced to his treatment, he
cannot state a respondeat superior claim against Dr. Kalu.
45
      ECF Doc. No. 31 at ,r 44.
46
     Id at ,r 12-15.
47
     Id at ,r 38.
48
     Id at ,r 40.
49
  See ECF Doc. No. 31 at ,r,r 30-35, 37, 42, 44 (Mr. Talbert alleging treatment by Dr. Sagreiya);
,r,r 28-29,32, 42, 44 (Mr. Talbert alleging treatment by Nurse George); ,r,r 39-40, 42-44 (Mr.
Talbert alleging treatment by PA Shellenberger); ,r 38 (Mr. Talbert alleging treatment by Dr.
Hague); and ,r,r 41-42, 44 (Mr. Talbert alleging treatment by Nurse Home).



                                               12
 50
    Several courts of appeals have evaluated similar high cholesterol-related deliberate indifference
 claims. See, e.g., O'Brien v. Said, 754 F. App'x 616 (9th Cir. 2019) (Mem.) (Remanded deliberate
 indifference claim against doctor where inmate alleged "Dr. El Said knew of O'Brien's high
 cholesterol, failed to provide treatment, further failed to inform O'Brien regarding his condition,
 and ... O'Brien suffered harm as a result."); McDonald v. Hardy, 821 F.3d 882, 889-92 (7th Cir.
 2016) (Reviewing a granted motion for summary judgment and concluding a jury could find a
 warden's decision to cancel a prescribed low-cholesterol diet could constitute deliberate
 indifference); Baez v. Rogers, 522 F. App'x 819, 820-21 (11th Cir. 2013) (per curiam) (Affirming
 a granted motion to dismiss and concluding inmate did not allege a current cholesterol problem
 mandating continued treatment); Cody v. CBM Correctional Food Services, 250 F. App'x 763,
 765 (8th Cir. 2007) (per curiam) (Affirming a granted motion for summary judgment and
 concluding inmate "presented no evidence of an immediate danger to his health or ... his health
 suffered" due to a failure to provide a low-cholesterol diet).

Mr. Talbert does not allege he suffered harm from Ms. Shellenberger's failure to provide him
information, treatment, and a specialized diet. He also does not allege Ms. Shellenberger interfered
with a prescribed course of treatment for his high cholesterol. He pleads Ms. Shellenberger
informed him of his high cholesterol. Mr. Talbert's claim is similar to those plead in Cody and
Baez and distinguishable from those plead in O'Brien and McDonald.
51
      Id. at ,r 44.
52
      ECF Doc. No. 59 at ,r,r 9-11.
53
      ECF Doc. No. 31 at ,r 41.
54
  See ECF Doc. No. 31 at ,r,r 30-35, 37, 42, 44 (Mr. Talbert alleging treatment by Dr. Sagreiya);
,r,r 28-29,32, 42, 44 (Mr. Talbert alleging treatment by Nurse George); ,r,r 39-40, 42-44 (Mr.
Talbert alleging treatment by PA Shellenberger); ,r 38 (Mr. Talbert alleging treatment by Dr.
Hague); and ,r,r 41-42, 44 (Mr. Talbert alleging treatment by Nurse Horne).
55
     731 F. App'x 145 (3d Cir. 2018) (Per Curiam).

56   Id.

57
     See id. at 150.
58
     Id. at 150-51 (quoting Roe v. Elyea, 631 F.3d 843, 860 (7th Cir. 2011)).
59
     Id. at 151.

60   Id.

61   Id.



                                                  13
